Case 1:18-cv-03984-MHC Document 96-17 Filed 07/27/21 Page 1 of 2




                Exhibit D
Case 1:18-cv-03984-MHC Document 96-17 Filed 07/27/21 Page 2 of 2


                     Used Car Survey Attributes



Make and Model       Model Year               Mileage     Exterior Color
      (a)                (b)                     (c)           (d)

Mercedes C-Class        2012                   50,000          Red
 BMW 3-Series           2013                   75,000         Black
    Audi A4             2014                  100,000         Blue
   Lexus IS                                   125,000         White


 Interior Color    Accident History            Paint          Price
      (e)                (f)                     (g)           (h)

     Black           No Accidents              Original      $10,000
     Beige          Minor Accident            Repainted      $15,000
      Tan                                                    $20,000
     Grey                                                    $25,000




                                Page 1 of 1
